    Case 3:20-cv-00068-MAB Document 13 Filed 12/08/20 Page 1 of 7 Page ID #70




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

KAZ LINK, #K-59744,                                    )
                                                       )
                         Plaintiff,                    )
        vs.                                            )        Case No. 20-068-MAB
                                                       )
H. HOOD,                                               )
F. LAWRENCE,                                           )
MS. PRICE,                                             )
JOHN/JANE DOE (Placement Officer),                     )
and ROB JEFFREY,                                       )
                                                       )
                         Defendants.                   )

                              MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

        Plaintiff Kaz Link, a state prisoner currently incarcerated at Menard Correctional

Center (“Menard”) in the Illinois Department of Corrections (“IDOC”), filed this civil

rights lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional

rights. (Docs. 1, 12). He claims Defendants have housed him in unconstitutional

conditions of confinement and seeks monetary damages and injunctive relief.

        This case is now before the Court for a preliminary merits review of the First

Amended Complaint under 28 U.S.C. § 1915A, 1 which requires the Court to screen

prisoner Complaints to filter out nonmeritorious claims. 28 U.S.C. § 1915A(a). Any

portion of the Complaint that is legally frivolous, malicious, fails to state a claim for relief,



1 The Court has jurisdiction to screen the Complaint in light of Plaintiff’s consent to the full jurisdiction of
a magistrate judge and the Illinois Department of Corrections’ limited consent to the exercise of magistrate
judge jurisdiction, as set forth in the Memorandum of Understanding between the Illinois Department of
Corrections and this Court.
 Case 3:20-cv-00068-MAB Document 13 Filed 12/08/20 Page 2 of 7 Page ID #71




or requests money damages from an immune defendant must be dismissed. 28 U.S.C.

§ 1915A(b). At this juncture, the factual allegations of the pro se Complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir.

2009).

                              THE FIRST AMENDED COMPLAINT

         Plaintiff makes the following allegations in the First Amended Complaint: He is

currently being housed in unconstitutional conditions in the segregation unit of North 2

cell house at Menard. (Doc. 12, p. 6). He was also subjected to inhumane conditions when

he was previously housed in North 1 cell house. The cells in both North 1 and 2 cell

houses are “shockingly small” and designed to house only one inmate. (Doc. 12, pp. 6, 7).

Despite a court ruling that mandated one inmate per cell in North 1 cell house, Menard

officials continue to house two inmates per cell in both North 1 and 2 cell houses, which

are identical in size.

         Around June 3, 2019, Plaintiff requested to be moved to a one-man cell. He spoke

to Counselor Hood and Ms. Price but neither took any action. Price told Plaintiff that per

Warden Lawrence, all “one man moves” would be conducted by July 1, 2019. Plaintiff

was not moved by that date, so he wrote to the John/Jane Doe Placement Officer and to

Lawrence. Neither responded. Plaintiff verbally informed these individuals about his

conditions of confinement, but no changes were made.

         As a result of being housed in the tiny cell, Plaintiff has suffered from depression,

stress, claustrophobia, headaches, lack of sleep, and loss of appetite. He cannot properly

stretch or exercise and has suffered painful injuries including a blood clot in his right leg

                                               2
 Case 3:20-cv-00068-MAB Document 13 Filed 12/08/20 Page 3 of 7 Page ID #72




and a shoulder injury. (Doc. 12, p. 6).

       Plaintiff seeks preliminary and permanent injunctive relief ordering Defendants

to cease the double-celling in North 1 and 2, and requests monetary damages for the

violation of his Eighth Amendment rights. (Doc. 12, pp. 7-8).

                                 PRELIMINARY DISMISSAL

       Plaintiff names Rob Jeffrey (IDOC Director) among the Defendants, but does not

include any factual allegations against him in the statement of claim to set forth what

Jeffrey did or failed to do that violated his constitutional rights. (Doc. 12, pp. 2, 6). He

merely states the legal conclusion that Jeffrey exposed him to conditions that violated his

Eighth Amendment rights. (Doc. 12, p. 7). This is not sufficient to state a constitutional

claim against Jeffrey, thus he will be dismissed from the action without prejudice.

                                          DISCUSSION

        Based on the allegations in the Complaint, the Court designates the following

claim in this pro se action:

       Count 1:       Eighth Amendment deliberate indifference claim against
                      Hood, Lawrence, Price, and the John/Jane Doe Placement
                      Officer for housing Plaintiff with another inmate in a cell
                      designed for only one person, where Plaintiff had too little
                      space to exercise or maintain normal health.

The parties and the Court will use this designation in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading




                                              3
    Case 3:20-cv-00068-MAB Document 13 Filed 12/08/20 Page 4 of 7 Page ID #73




standard. 2

                                                   Count 1

        The allegations in the Complaint are sufficient to state an Eighth Amendment

deliberate indifference claim in Count 1 against Defendants Hood, Price, Lawrence, and

the John/Jane Doe Placement Officer for subjecting him to unconstitutional conditions of

confinement. Plaintiff alleges that he developed a blood clot and a shoulder injury, as

well as other symptoms, as a result of his prolonged placement with another inmate in

the small cell where he could not exercise or stretch. He informed Defendants of these

issues, and further alleges that Defendants failed to comply with a prior court ruling

directing that only one inmate be housed in the same-sized cells in North 1. Despite this

information, Defendants took no steps to remedy Plaintiff’s housing conditions.

        The mere practice of double celling is not per se unconstitutional. However, the

Seventh Circuit has noted that a “[l]ack of exercise could rise to a constitutional violation

where movement is denied and muscles are allowed to atrophy, and the health of the

individual is threatened.” Harris v. Fleming, 839 F.2d 1232, 1236 (7th Cir. 1988); French v.

Owens, 777 F.2d 1250, 1255 (7th Cir. 1985), cert. denied, 479 U.S. 817 (1986). See also Farmer

v. Brennan, 511 U.S. 825, 834 (1994) (conditions violate the Constitution if they deny a

prisoner “the minimal civilized measure of life’s necessities”). Count 1 shall proceed for

further consideration, but Plaintiff must identify the John/Jane Doe Placement Officer by

name before service can be made on this Defendant.



2See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief
can be granted if it does not plead “enough facts to state a claim that is plausible on its face.”).

                                                       4
 Case 3:20-cv-00068-MAB Document 13 Filed 12/08/20 Page 5 of 7 Page ID #74




                              JOHN/JANE DOE DEFENDANT

      Plaintiff is responsible for conducting discovery (informal or formal) aimed at

identifying the unknown “John/Jane Doe” Placement Officer, in accordance with the

discovery order that will be entered by the Court. Once the name of the unknown

Defendant is discovered, Plaintiff must file a motion to substitute the newly identified

Defendant in place of the generic designations in the case caption and throughout the

Complaint.

                                      DISPOSITION

      IT IS HEREBY ORDERED that Defendant JEFFREY is DISMISSED from this

action without prejudice.

      IT IS FURTHER ORDERED that COUNT 1 against Hood, Lawrence, Price, and

the John/Jane Doe Placement Officer survives preliminary review pursuant to 28 U.S.C.

§ 1915A and shall proceed for further consideration.

      The Clerk of Court shall prepare for Defendants HOOD, LAWRENCE, and

PRICE: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these

forms, a copy of the First Amended Complaint (Doc. 12), and this Memorandum and

Order to each Defendant’s place of employment as identified by Plaintiff. If a Defendant

fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30

days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on the Defendant, and the Court will require the Defendant to pay the full

costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

                                            5
 Case 3:20-cv-00068-MAB Document 13 Filed 12/08/20 Page 6 of 7 Page ID #75




       If a Defendant cannot be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not

known, the Defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation

of the address shall be retained only by the Clerk and shall not be maintained in the court

file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to

the Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues

stated in this Merit Review Order.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment

includes the payment of costs under 28 U.S.C. § 1915, he will be required to pay the full

amount of the costs, even though his application to proceed in forma pauperis was granted.

See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the

Clerk of Court and the opposing parties informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       Finally, based on the allegations in the Complaint, the Clerk of Court is

DIRECTED to ENTER the standard qualified protective order pursuant to the Health

                                              6
 Case 3:20-cv-00068-MAB Document 13 Filed 12/08/20 Page 7 of 7 Page ID #76




Insurance Portability and Accountability Act.

       IT IS SO ORDERED.

       DATED: December 8, 2020

                                         /s/ Mark A. Beatty
                                         MARK A. BEATTY
                                         United States Magistrate Judge




                                    Notice to Plaintiff

        The Court will take the necessary steps to notify the Defendants of your lawsuit
and serve them with a copy of your Complaint. After service has been achieved,
Defendants will enter an appearance and file an Answer to your Complaint. It will likely
take at least 60 days from the date of this Order to receive the Defendants’ Answer, but it
is entirely possible that it will take 90 days or more. When Defendants have filed their
Answers, the Court will enter a Scheduling Order containing important information on
deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has
appeared for Defendants before filing any motions, to give the Defendants notice and an
opportunity to respond to those motions. Motions filed before Defendants’ counsel has
filed an appearance will generally be denied as premature. Plaintiff need not submit any
evidence to the Court at this time, unless specifically directed to do so.




                                            7
